Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/21/2021 has been entered.
 
Response to Amendment
In response to the amendment filed on 8/21/2021, claims 15-26 are pending.
The drawing objections and claim objections are obviated and thus withdrawn.

Response to Arguments
Applicant's arguments filed 8/21/2021 have been fully considered.
Applicant argues structures 126 and 127 of Potter are not handles (page 9).  Though the Examiner disagrees, for the sake of expediting prosecution, the Examiner has changed the interpretation of the handle to now elements 100 or 202.  However, since arm 100 is now considered an element of the lower assembly, claim 19 is hereby considered allowable.

Applicant argues while assembly 107 is an upper assembly, it cannot meet the claimed limitations for the upper assembly since it is not configured to be attached to a laser surgery device (page 8).  The Examiner respectfully disagrees.  Assembly 107 is attached to a laser surgery device via the intermediate element of arm 100. In other words, arm 100 is the coupling element that attaches assembly 107 to the laser device. The coupling of assembly 107 to arm 100 can be seen in Fig. 4.  Arm 100 is then further connected to a laser device as discussed in [0034].  An analogy would be when a credit card is delivered in the mail, the card is attached to the piece of paper/mail via an adhesive element.  The adhesive is the intermediate element attaching the card to the paper.  Therefore, the assembly 107 of Potter meets the claimed limitation until Applicant further claims the form of coupling/attachment.  The term “attached” does not require a direct contact connection.
Applicant argues the Examiner has ignored the term “annular platform” in claim 15 and the Office has the burden of showing that both the required platform and the required wall are found in Potter (Page 10).  The Examiner respectfully disagrees, the annular platform, which defines a conical shaped wall was defined as the wall 132.  defines the wall, by citing the wall 132, the wall thereby makes up the annular platform.  This wall, as seen in Figs. 3 and 6 is annular and is considered a ‘platform’ because it supports adaptor ring 103 of the upper assembly as described in [0036] as required by the claim (“for receiving the upper assembly”).  The claim does not require two separate structure of an annular platform separate from a conical wall.  As can be seen in Applicant’s own Fig. 2, annular platform 226 defines a conical shaped wall 224 like Potter. Paragraph [0023] of the publication of the Application discusses the conical shaped wall is “integrally attached” to the annular platform 226, meaning they are not two distinct, separate pieces.
Assuming arguendo, that the annular platform and conical shaped wall must be separate portions, and must be “integrally attached” as disclosed in the application, Potter would still meet the limitation based on the interpretation below, wherein circle A of the steeper angle portion is considered the conical shaped portion for receiving the upper assembly and circle B of the lesser angle portion is considered the annular platform, wherein the conical shaped portion and annular platform are integrally attached like Applicant’s invention.

    PNG
    media_image1.png
    856
    1050
    media_image1.png
    Greyscale

Therefore, Applicant’s arguments are unpersuasive and the rejections are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18, 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter et al (US 2011/0022035).
Porter et al discloses the following limitations:
Claim 15. A patient interface device for use with a laser surgery apparatus, the device comprising: a) an upper assembly (107, 217) and a lower assembly (129+102+100, in other words, the remainder of the device as shown in the annotated figure below is considered the lower assembly, 220+202+206, in other words, the remainder of the device excluding 217 in Figs. 9, 10 is considered the lower assembly – similar to the interpretation of Fig. 3; the term ‘assembly’ means multiple components and does not require an integral component); b) the upper assembly configured to be attached to a laser surgery device ([0024], [0034], via handle 100); the upper assembly comprising a ring (107, 217) for engaging the lower assembly; c) the lower assembly comprising a handle (100, 202) for positioning the lower assembly on the eye ([0034] [0040]), and an annular platform (132); wherein the annular platform defines a conical shaped wall (132) for receiving the upper assembly, and a suction ring (115) for engaging an eye (130); and, d) the suction ring comprising a suction ring wall having an inner surface, wherein the suction ring wall defines in cross section an inverted J-shape (see circled region in figure below annotated figure below). 

    PNG
    media_image2.png
    1020
    890
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    821
    1041
    media_image3.png
    Greyscale

Claim 16. The patient interface device of claim 15, wherein the upper assembly comprises a plate (104), and wherein the plate is engaged with the ring ([0035]). 
Claim 17. The patient interface device of claim 15, wherein the ring defines an outer surface (103) for engagement with the conical shaped wall of the lower section (Fig. 6; [0036]). 
Claim 18. The patient interface device of claim 15, wherein the upper assembly comprises a plate (104), and wherein the plate has a central portion configured for direct engagement against the eye, whereby the plate has a radially outward portion that does not directly contact the eye, when the upper assembly is engaged with the lower assembly and the lower assembly is configured to engaged with the eye ([0035], the central portion of the plate is disposed directly over the central opening of the lower 
Claim 20. The patient interface device of claim 15, wherein the upper and lower assemblies are engaged ([0036]; Figs. 6, 11). 
Claim 21. The patient interface device of claim 20, wherein the device is configured to engage against the eye (130) (Fig. 8; [0037], [0048]). 
Claim 22. The patient interface device of claim 15, wherein the suction ring has a skirt (122) (Fig. 6; [0039]). 
Claim 23. The patient interface device of claim 22, wherein the skit is integrally attached to the suction ring wall (Fig. 6). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 17, 20-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9968485 (parent application 14/444,339). 
In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 15, 17, 20-26 are anticipated by claims 1-5 of the patent, it is not patentably distinct from claims 1-5 of the patent. 
Claims 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9968485 (parent application 14/444,339) in view of Porter et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the claims of the patent claim in other respects.
Claims 16 and 18 add the additional feature of the upper assembly comprises a plate, and wherein the plate has a central portion configured for direct engagement against the eye, whereby the plate has a radially outward portion that does not directly contact the eye, when the upper assembly is engaged with the lower assembly and the lower assembly is engaged with the eye absent from the patent claims.  However, Porter et al teaches such a plate (104) in a patient interface device ([0035], the central .
	
	
Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9968485 (parent application 14/444,339) in view of Porter et al and Frey et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the claims of the patent claim in other respects.
Claim 19 adds the additional feature of the upper assembly comprising a locking arm mechanism, for engaging and locking the upper assembly to the laser surgery device absent from the patent claims.
However, in the same field of endeavor, Porter teaches the upper assembly (107) comprising an arm mechanism (100) for connecting the upper assembly to the laser surgery device ([0034]).  Similarly, Frey et al teaches a patient interface device 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim and if above double patenting rejections are obviated.
Claims 24-26 would be allowable if the above double patenting rejections are obviated.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771